Citation Nr: 0501867	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  98-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under Chapter 31, Title 38, United 
States Code, currently calculated as $103.40, to include the 
validity of the debt.

(The issues of entitlement to an initial rating in excess of 
10 percent for residuals of a bunionectomy of the left foot 
with hallux valgus and degenerative changes and to an initial 
rating in excess of 10 percent for residuals of a 
bunionectomy of the right foot with degenerative changes of 
the first metatarsophalangeal and hallux valgus will be the 
subject of a later and separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  In general, waiver determinations, which do 
not involve fraud, misrepresentation, or bad faith by the 
claimant, should be waived only when it is shown that the 
recovery would be against the principles of equity and good 
conscience.  38 U.S.C.A. §  5302 (West 2002); 38 C.F.R. 
§ 1.963 (2004).  The Board emphasizes that waiver decisions 
are based upon the evidence of record, which, in essence, 
places the burden of proof upon the claimants.  See 38 C.F.R. 
§ 1.966 (2004).

Preliminary review of the evidentiary record in this case 
indicates that the overpayment of at issue resulted from 
retroactive adjustments to the veteran's educational benefits 
under Chapter 30, Title 38, United States Code.  Benefits 
were awarded for enrollment at Clark Atlanta University of 
the full-time rate (15 credit hours) through May 10, 1997.  

In March 1997, VA received a request for a change in the 
place of training to DeKalb Community College.  In April 
1997, VA received an enrollment certification from DeKalb 
Community College for the term dated from April 2, 1997 to 
June 14, 1997 for 10 credit hours.  In May 1997, VA reduced 
the veteran's award and updated enrollment to reflect three-
quarter time based on the enrollment certification and change 
of program at DeKalb Community College, creating a debt of 
$103.40.  The claimant stated that her daughter was 
experiencing numerous ear infections, which caused her to 
miss too many classes.  As a result, DeKalb Community College 
dropped her from enrollment on May 21, 1997 and, 
subsequently, VA received a change in enrollment 
certification that terminated the veteran's attendance after 
the add/drop period with non-punitive grades, effective May 
8, 1997.  Mitigating circumstances were developed and the 
veteran was granted a one-time exclusion for six credit hours 
and her award was reduced to half-time rate, creating an 
additional debt of $103.40.  In a July 31, 1997 letter, the 
RO notify the veteran that her award had been reduced to the 
half-time rate, effective April 2, 1997 because she withdrew 
from 10 hours on May 8, 1997 and that, if an adjustment was 
made to her award, she would also receive a computer-
generated letter that would provide information on her 
remaining entitlement, the amount of her overpayment or any 
additional overpayment, procedures for repayment, and her 
right to request waiver of any overpayment.  

In August 1997, the veteran requested a waiver of the 
"$150.00" overpayment, indicating that she did not have the 
money to pay it back and that she had had to withdraw because 
her one-year-old daughter was experiencing repeated ear 
infections causing her to miss too many days of class.  In 
November 2000, the Committee denied the waiver.  In an April 
2001 notice of disagreement, the veteran asked how VA could 
"unwaive" what had already been waived, as her records 
indicated that this fault was previously reconciled on her 
behalf.  In a VA Form 9 dated June 13, 2003, the veteran 
stated that she had repaid the $103.40 twice; that she was 
enrolled at Clark Atlanta University from January 1996 to 
July 1998; that she was a full-time, divorced student and 
needed all financial support she could receive; and that she 
had crossed-registered at DeKalb Community College for one 
quarter but later found out to her surprise that the course 
credits from DeKalb Community College could not be used 
towards graduation.

Review of the evidentiary record indicates that the assessed 
indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.  The Board notes that, initially, 
the appellant maintained that recovery of the overpayment 
would cause her to suffer undue financial hardship and 
subsequently she asserted that she has paid the $103.40 
twice.  There is neither a Financial Status Report (FSR) nor 
an audit in the record showing whether there was one, or two 
separate, $103.40 overpayments and how much was forgiven due 
to mitigating circumstances.  Thus, the Board finds that 
additional development is necessary before the Board may 
proceed with further appellate review.  On remand, the 
veteran should be asked to submit an FSR.  The Board reminds 
the appellant that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that there is no copy of the letter from the 
VA Debt Management Center (DMC) informing the appellant of 
the amount of her indebtedness.  On remand, the RO must 
obtain copies of all available records related to the matter 
on appeal to include a copy of the DMC letter notifying the 
appellant of the amount of the overpayment(s) incurred and 
her right to request a waiver, clarify the period of 
overpayment and whether there was one or two separate 
overpayments, and set forth a written paid and due audit of 
the veteran's educational benefits for the period of the 
overpayment.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should obtain, and associate 
with the claims file, copies of all 
available records related to the matter 
on appeal held by the VA Debt Management 
Center (DMC), to include a copy of any 
letter to the appellant notifying her of 
the amount of any overpayment incurred 
and her right to request a waiver(s).  If 
the letter(s) of notification of 
indebtedness is not found, a 
certification from the DMC indicating the 
date of the demand letter(s), which 
contained the Notice of Rights, and when 
and where it was sent and whether it was 
returned as undeliverable should be 
obtained.  The RO should document its 
efforts to obtain these records.  

2.  The RO should request the appellant 
to complete a Financial Status Report (VA 
Form 20-5655).

3.  Following completion of 1 and 2 
above, the RO should clarify the period 
of overpayment and whether there was one 
or two separate overpayments and set 
forth in the record a written paid and 
due audit of the veteran's educational 
assistance account for the period of the 
overpayment.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the veteran, as well as 
the amounts properly due or deducted due 
to mitigating circumstances.  In 
addition, the audit should include the 
amount of the overpayment that was repaid 
by the veteran.  A copy of the written 
audit should be inserted into the claims 
file and another provided to the veteran.

4.  After the actions requested in 1 
through 3 above have been completed to 
the extent possible, the RO should issue 
a statement of the case on the issue of 
whether the overpayment of educational 
benefits at issue was properly created, 
that is, valid.  A comprehensive 
explanation of the reasons and bases for 
that decision should be prepared and 
incorporated into the claims folder.  The 
RO should set forth the laws and 
regulations, which establish the basis 
for the creation of the overpayment.  The 
appellant should be apprised of her 
appellate rights, and the appropriate 
time period within which, to submit a 
substantive appeal and to have her claim 
reviewed by the Board.  The appellant and 
her representative should be allowed the 
requisite period of time for a response.

5.  After the actions requested in 1 
through 4 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the case should 
be referred to the Committee to review 
the record and reconsider the appellant's 
request for waiver, including any 
additional evidence obtained by the RO on 
remand.  A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If any determination of the Committee 
remains unfavorable to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case, which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal.  This document 
should further reflect detailed reasons 
and bases for the decision reached.  The 
appellant and her representative should 
be given the opportunity to respond.  

The purpose of this remand is to afford the appellant with 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




